DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This first final action is in response to applicant's amendment on June 02, 2022. Claims 2 and 4 are canceled. Claims 1, 3, 5-20 are pending and have been considered as follows.

Response to Arguments
	Applicant’s amendments/arguments with respect to the claim interpretation under 35 U.S.C. § 112, sixth paragraph has been fully considered and are persuasive. Therefore, the claim interpretation has been withdrawn.

	Applicant's amendments/arguments with respect to the rejection of claim 20 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter have been fully considered and are persuasive. Therefore, claim 20 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter has been withdrawn.

	Applicant's amendments/arguments with respect to the rejection of claims 1-20 under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more have been fully considered and are not persuasive. Specifically, applicant argues that claim 1 is directed to a mobile object that is embodied on physical hardware and the cited control rule to be executed is dynamically changed on the basis of the detected instability element. 
	The recited mobile object is interrelated with the processor, the non-transitory storage medium, sensor. The Examiner has carefully considered applicant’s arguments and respectfully disagrees. The physical hardware recited in the claim is merely using a general-purpose computer to implement the abstract idea. The limitations recited do not include any limitations that are not well-understood, routine and convention activity of a general-purpose computing device. The use of a processor, a storage medium and a sensor to collect/receive instability information related to mobile object control and use such information to select determine a control rule stored in the storage medium. 
	Moreover, the recitation of control rules is recited as a control rule is selected from a list of control rules, not a control actually performed.  As such, the control rules nothing more than a list of control algorithms from which one can be selected. As such, the rejection under 35 USC 101 is maintained herein. 
	
	Applicant’s arguments/amendments with respect to rejections of claims under 35 U.S.C. 102 have been fully considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	
Claims 1, 3, 5-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Analysis (35 U.S.C 101) for independent claim 1 
Step 1 Analysis: Claim 1 is directed to a mobile object, which is a machine, one of the statutory categories.
Step 2A Prong One Analysis: 
 Claim 1 recites the limitations of “determine a plurality of control rules to execute the autonomous moving control based on the detected instability element” and “select a first control rule to be executed from the plurality of control rules”. These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. For example, the claim limitations encompass a person mentally observing detected instability information for autonomous moving control of the mobile object and mentally determining a plurality of control rules to execute the autonomous moving control. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). As such, a person can observe gathered data (an instability element) to determine a plurality of control rules to execute the autonomous moving control based on the detected instability element, either mentally or using a pen and paper. 
	Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. Claim 1 recites the additional limitations of “acquire situation information regarding a situation of the mobile object” and “detect an instability element for autonomous moving control of the mobile object based on the acquired situation information”. Such limitations are recited at a high level of generality (as a general acquiring of information) and amount to mere data gathering, which is a form of insignificant extra solution activity. 
The limitation of “the plurality of control rules includes at least two of a state- dependent Riccati equation (SDRE) control, a linear quadratic requlator (LQR) control, a H-infinity control theory (Hco) control, an adaptive control, a proportional- integral-differential (PID) control with a low gain, or the PID control with a high gain” is recited in claim 1 as a list of control rules.  The claim is recited as a control rule is selected from the plurality of control rules but there is no execution of such control rule.  Therefore, a control is not actually claimed.
Additional information of a sensor, a storage unit, and a processor amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). In addition. A sensor, a storage unit, and a processor are claimed generically and are operating in their ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more is more than a drafting effort designed to monopolize the exception. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer. Further, applicant’s specification does not provide any indication that the detecting step and the determining step are performing using anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 

Independent claims 18-20 are like claim 1, and are rejected under 35 U.S.C. 101 using the same analysis applied to claim 1 above. Still further, the additional limitations are claimed generically and are operating in their ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more is more than a drafting effort designed to monopolize the exception. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Dependent claims 3, 5-17 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 6 the addition limitations of “the plurality of instability parameters includes at least one of an instability level regarding self-location estimation, an instability level regarding a road surface environment, an instability level regarding a control cycle, an instability level regarding a control delay, an instability level regarding modeling calculation, an instability level regarding a stationary disturbance, or an instability level regarding an impulsive disturbance” under their broadest reasonable interpretation, cover performance of the limitation in the mind using a similar analysis applied to claim 1 above. 
Therefore, claims 1, 3, 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1, 3, 5-11, 17-20 are rejected under 35 U.S.C. 103 as being obvious over by Ueda (US 2016257342 A1) in view of Spangler (US 20020099475 A1). 

	Regarding claim 1, Ueda teaches a mobile object (an own vehicle [0003]), comprising: 
	 a sensor configured to acquire situation information regarding a situation of the mobile object (Sensors 5, 7 in Fig. 2); 
	a processor ([0113]) configured to: 
	detect an instability element for autonomous moving control of the mobile object based on the acquired situation information ([0023]- [0033] the drive support unit 1, Fig. 2-Fig. 3; [0037]-[0078], [0122]-[0123]); 
	determine a plurality of control rules to execute the autonomous moving control based on the detected instability element ([0023]- [0033] the drive support unit 1, Fig. 2-Fig. 3; [0037]-[0078], [0122]-[0123] , [0122]-[0175] different control rules/modifications); and 
	select a first control rule to be executed from the plurality of control rules ([0122]- [0175]); and a storage unit ([0034]) configured to store the plurality of control rules ([0122]- [0175]).

	Ueda does not explicitly teach but Spangler teaches wherein the plurality of control rules includes at least two of a state- dependent Riccati equation (SDRE) control, a linear quadratic regulator (LQR) control, a H-infinity control theory (H°°) control, an adaptive control, a proportional- integral-differential (PID) control with a low gain, or the PID control with a high gain ([0048] and Claim7, a mathematical controller which implements a modern control technique selected from LQG, H-infinity, and .mu.-synthesis).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a vehicle control, as taught by Ueda, a list of control algorithms, as taught by Spangler, as Ueda and Spangler are directed to control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using one of the control algorithms and predictably applied it to the vehicle control of Ueda to increase the ability to accurately control motion ([0003], Spangler).

Regarding claims 18-20, please see the rejection above with respect to claim 1, which is commensurate in scope to claims 18-20, with claim 1 being drawn to a mobile object, claim 18 being drawn to a corresponding information processing apparatus, claim 19 being drawn to a corresponding method, and claim 20 being drawn to a corresponding medium. 
	
	Regarding claim 3, Ueda teaches the processor is further configured to change the first control rule to be executed based on the detected instability element ([0122]- [0123], switching controls as function of the estimation-reliability, dynamically).	

	Regarding claim 5, Ueda teaches the processor is further configured to calculate an instability level for each of a plurality of instability parameters ( [0053]-[0058], [0122]-[0123], calculating an instability level (reliability ) of leading vehicle based on the lead vehicle obtained by the other vehicle information obtainer 24 and preventing the own vehicle from following unstably driving the lead vehicle ( instability parameters)); the plurality of instability parameters is regarding the autonomous moving control based on [0053]-[0058], [0122]-[0123]).	
	
	Regarding claim 6, Ueda teaches the plurality of instability parameters includes at least one of an instability level regarding self-location estimation, an instability level regarding a road surface environment ([0053]-[0058], [0122]-[0123]), an instability level regarding a control cycle, an instability level regarding a control delay, an instability level regarding modeling calculation, an instability level regarding a stationary disturbance, or an instability level regarding an impulsive disturbance ([0053]-[0058], [0122]-[0123]).

	Regarding claim 7, Ueda teaches processor is further configured to select the first control rule of the plurality of control rules to be executed, based on evaluation information set for each control rule of the plurality of control rules. ([0122]- [0123] at least two control rules: either following the lead vehicle or keeping in the lane).		
	Regarding claim 8, Ueda teaches wherein the evaluation information includes an accuracy level of each control rule of the plurality of control rules and a tolerance level of each tolerance parameter of a plurality of tolerance parameters corresponding to the plurality of instability parameters ([0122]- [0123], vehicle control is at least based on the reliability (lower than the threshold value -tolerance level) of the front situation information of the lead vehicle).	
	Regarding claim 9, Ueda teaches the plurality of tolerance parameters includes at least one of a tolerance level regarding self-location estimation, a tolerance level regarding a road surface environment, a tolerance level regarding a control cycle, a tolerance level regarding a control delay, a tolerance level regarding modeling calculation, a tolerance level regarding a stationary disturbance, or a tolerance level regarding an impulsive disturbance ([0053]- [0058], [0122]-[0123]).
	Regarding claim 10, Ueda teaches wherein the processor is further configured to: control driving of the mobile object ([0023]- [0033] the drive support unit 1, Fig. 2-Fig. 3; [0037]-[0078], [0122]-[0123]),
	estimate a location of the mobile object and a posture of the mobile object, wherein the location of the mobile object and the posture of the mobile object is based on situation information ([0023]- [0033] the drive support unit 1, Fig. 2-Fig. 3; [0037]-[0078], [0122]-[0123]),
	acquire a target route of the mobile object ([0023]- [0033] the drive support unit 1, Fig. 2-Fig. 3; [0037]-[0078], [0122]-[0123]), and
	calculate a control value to drive the mobile object based on  ([0071]- [0073], [0143]- [0146]), and
	determine a method to calculate the control value as a control method for execution of the autonomous moving control ([0023]- [0033]; the drive support unit 1, Fig. 2-Fig. 3; [0037]-[0078], [0122]-[0123]).
	
	Regarding claim 11, Ueda teaches wherein the processor is further configured to determine a control parameter for the execution of the autonomous moving control ([0122]- [0123]).	
	Regarding claim 17, Ueda teaches further comprising an external sensor ([0024]- [0029], radar 9), wherein the processor is further configured to calculate the tolerance level of each tolerance parameter of the plurality of tolerance parameters corresponding to the plurality of instability parameters, based on a type of the external sensor and a number of the external sensor s([0071]-[0074], [0107]-[0108], [0122]-[0123]).	
	
Claims 12-13 rejected under 35 U.S.C. 103 as being obvious over by Ueda (US 2016257342 A1) in view of Spangler (US 20020099475 A1) and further in view of Englund (EP2520996). 
	
	Regarding claim 12, Ueda as modified by Spangler does not explicitly teach but Englund teaches wherein the processor is further configured to adjust a gain of the PID control for the execution of the autonomous moving control ([0041]- [0045], Figure 5, control gain is adjusted (block 590). The undesirable oscillation is detected so quickly that there is enough time to adjust gain before having to shut down the system. Any control having adjustable parameters such as gain adjustments, Figure 6, which illustrates a simplified PID control that adjusts gain).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a vehicle control, as taught by Ueda as modified by Spangler, adjusting a gain of the PID control, as taught by Englund, as Ueda, Spangler and Englund are directed to control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using adjusting a gain of the PID control and predictably applied it to the vehicle control of Ueda as modified by Spangler to reduce amplitude of the oscillation (Abstract, [0041] Englund). 

	Regarding claim 13, while Ueda as modified by Spangler does teaches the situation information includes a driving state of the mobile object (Ueda [0038]-[0042]), Ueda as modified by Spangler does not explicitly teach but Englund teaches the processor is further configured to select the PID control with the low gain from the plurality of control rules when the mobile object starts driving ([0027], Claim 14, [0043] The gain may have maximum and minimum limits.).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, vehicle control, as taught by Ueda as modified by Spangler , adjusting a gain of the PID control, as taught by Englund, as Ueda, Spangler and Englund are directed to a control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using adjusting a gain of the PID control and predictably applied it to vehicle control of Ueda as modified by Spangler to reduce amplitude of the oscillation (Abstract, [0041] Englund). 
	 
Claims 14-16 are rejected under 35 U.S.C. 103 as being obvious over by Ueda (US 2016257342 A1) in view of Spangler (US 20020099475 A1) and further in view of Oba (US 20200139992 A1). 

Regarding claim 14, Ueda as modified by Spangler does not explicitly teach but Oba teaches the specific limitations of wherein the situation information includes time information, and the determination unit selects a control rule having a high tolerance level regarding self-location estimation from the plurality of control rules during a night-time period ([0124] a condition such as the road surface condition during backlight, nighttime, or snowfall. [0116] the driving mode switching control section 154 monitors necessity to switch from the autonomous driving mode to the manual driving mode [0167]).		It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a vehicle control, as taught by Ueda as modified by Spangler, switching the vehicle control rule based on different situations, as taught by Oba, as Ueda, Spangler, Oba are directed to control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using switching the vehicle control rule based on different situations and predictably applied it to improve the safety of vehicle control of Ueda as modified by Spangler ([0124], Oba).

Regarding claim 15, Ueda as modified by Spangler does not explicitly teach but Oba teaches the specific limitations of wherein the situation information includes information regarding weather, and the determination unit selects a control rule having a high tolerance level regarding self-location estimation and a high tolerance level regarding a road surface environment from the plurality of control rules in a case of rainy weather ([0255], a rain drop sensor; [0049] a rain sensor; [0269] A condition per section after the vehicle starts running changes moment by moment depending on various situations such as a white line hidden by build-up of rainwater or reflex of backlight on the wet road surface. It is particularly necessary to notify the driver of the change of the condition that requires the driver's return to the manual driving in part of the section through which the vehicle is expected to continuously pass by the autonomous driving, and to limit execution of the secondary task in advance).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a vehicle control, as taught by Ueda as modified by Spangler, switching the vehicle control rule based on different situations, as taught by Oba, as Ueda, Spangler, Oba are directed to control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using switching the vehicle control rule based on different situations and predictably applied it to improve the safety of vehicle control of Ueda as modified by Spangler ([0124], Oba).	
	
	Regarding claim 16, Ueda as modified by Spangler does not explicitly teach but Oba teaches the specific limitations wherein the situation information includes information regarding an irradiation state of light with respect to the mobile object, and the determination unit selects a control rule having a high tolerance level regarding self-location estimation and a high tolerance level regarding an impulsive disturbance from the plurality of control rules in a backlight state ([0269] a condition per section after the vehicle starts running changes moment by moment (impulsive) depending on various situations such as a white line hidden by build-up of rainwater or reflex of backlight on the wet road surface. It is particularly necessary to notify the driver of the change of the condition that requires the driver's return to the manual driving in part of the section through which the vehicle is expected to continuously pass by the autonomous driving, and to limit execution of the secondary task in advance).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a vehicle control, as taught by Ueda as modified by Spangler, switching the vehicle control rule based on different situations, as taught by Oba, as Ueda, Spangler, Oba are directed to control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using switching the vehicle control rule based on different situations and predictably applied it to improve the safety of vehicle control of Ueda as modified by Spangler ([0124], Oba).	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.
/J.W./         Examiner, Art Unit 3666 

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666